


110 HR 1914 IH: Terrorist Death Penalty Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1914
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Carter (for
			 himself, Mr. Forbes,
			 Mr. Chabot,
			 Mr. Poe, Mr. Burton of Indiana,
			 Mr. Lamborn,
			 Mr. Miller of Florida,
			 Mr. Barrett of South Carolina,
			 Mr. Hensarling,
			 Mr. Wamp, Mr. Sam Johnson of Texas,
			 Mr. Burgess,
			 Mr. Pearce,
			 Mr. Rehberg,
			 Mrs. Musgrave,
			 Mr. Neugebauer,
			 Mrs. Blackburn,
			 Mr. Sessions,
			 Mr. Brady of Texas,
			 Mr. McCaul of Texas,
			 Mr. Bishop of Utah,
			 Mr. Gohmert,
			 Mr. Hayes,
			 Mr. McHenry, and
			 Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to ensure the
		  death penalty for terrorists, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Death Penalty Act of
			 2007.
		2.Ensuring death penalty
			 for terrorist offenses which create grave risk of death
			(a)Addition of
			 terrorism to death penalty offenses not resulting in
			 deathSection 3591(a)(1) of title 18, United States Code, is
			 amended by inserting , section 2339E, after section
			 794.
			(b)Modification of
			 aggravating factors for terrorism offensesSection 3592(b) of
			 title 18, United States Code, is amended—
				(1)in the heading, by
			 inserting , terrorism, after espionage;
			 and
				(2)by inserting
			 immediately after paragraph (3) the following:
					
						(4)Substantial
				planningThe defendant committed the offense after substantial
				planning.
						.
				3.Modification of
			 death penalty provisions
			(a)Impaneling of
			 new jury when unanimous recommendation cannot be reachedSection
			 3594 of title 18, United States Code, is amended by inserting after the first
			 sentence the following: If the jury is unable to reach any unanimous
			 recommendation under section 3593(e), the court, upon motion by the Government,
			 may impanel a jury under section 3593(b)(2)(E) for a new sentencing
			 hearing..
			(b)Modification of
			 mitigating factorsSection 3592(a)(4) of title 18, United States
			 Code, is amended—
				(1)by striking
			 Another and inserting The Government could have, but has
			 not, sought the death penalty against another; and
				(2)by striking
			 , will not be punished by death.
				(c)Modification of
			 aggravating factors for offenses resulting in deathSection
			 3592(c) of title 18, United States Code, is amended—
				(1)in paragraph (7),
			 by inserting or by creating the expectation of payment, after
			 or promise of payment,;
				(2)in paragraph (1), by inserting
			 section 2339E (terrorist offenses resulting in death), after
			 destruction),;
				(3)by inserting
			 immediately after paragraph (16) the following:
					
						(17)Obstruction of
				justiceThe defendant engaged in any conduct resulting in the
				death of another person in order to obstruct investigation or prosecution of
				any
				offense.
						.
				(d)Additional
			 ground for impaneling new jurySection 3593(b)(2) of title 18,
			 United States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (C);
				(2)by inserting after
			 subparagraph (D) the following:
					
						(E)a new penalty
				hearing is necessary due to the inability of the jury to reach a unanimous
				penalty verdict as required by section 3593(e);
				or
						.
				(e)Juries of less
			 than 12 membersSubsection (b) of section 3593 of title 18,
			 United States Code, is amended by striking unless and all that
			 follows through the end of the subsection and inserting unless the court
			 finds good cause, or the parties stipulate, with the approval of the court, a
			 lesser number..
			(f)Peremptory
			 challengesRule 24(c) of the Federal Rules of Criminal Procedure
			 is amended—
				(1)in paragraph (1),
			 by striking 6 and inserting 9; and
				(2)in paragraph (4),
			 by adding at the end the following:
					
						(C)Seven, Eight or
				Nine AlternatesFour additional peremptory challenges are
				permitted when seven, eight, or nine alternates are
				impaneled.
						.
				
